Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-28 have been examined.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claims 1, 11 recite(s) a method, which is within a statutory category (process.). Claims 21, 25 recites a system, which is a statutory category (machine).

2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
The limitation of Independent claim1 recites at least one abstract idea. Specifically, Claims 1 and 11 recite the steps of:  
A computing system implemented method comprising: 
identifying a physical activity performed by human beings to be monitored; 
defining an average number of occurrences of the physical activity in a defined timeframe for a set of people; 
defining a change in altitude range determined to be associated with the physical activity; 
correlating the defined change in altitude range with the physical activity; receiving altitude data from one or more devices associated with a user of an application; 
analyzing the altitude data associated with the user to identify user altitude changes in the defined change in altitude range associated with the physical activity; 
labeling each identified instance of a user altitude change in the defined change in altitude range as an occurrence of the physical activity to determine the number of times the physical activity is performed by the user in the defined timeframe; 
comparing the determined number of times the physical activity is performed by the user in the defined timeframe with the average number of occurrences of the physical activity in the defined timeframe for the set of people; and 
if the determined number of times the physical activity is performed by the user in the defined timeframe differs from the average number of occurrences of the physical activity in the defined timeframe for a set of people by a threshold amount, taking one or more actions..  

The limitation of Independent claim 21 recites at least one abstract idea. Specifically, Claim 21 recites the steps of:  
A system comprising: an application; one or more databases, the one or more databases including data identifying a physical activity performed by human beings to be monitored, data defining an average number of occurrences of the physical activity in a defined timeframe for a set of people, data defining a change - 70 - 56754.0006.12889110.1MAH005 in altitude range determined to be associated with the physical activity, and data correlating the defined change in altitude range with the physical activity; one or more devices associated with a user of the application; one or more processors; and one or more physical memories, the one or more physical memories having stored therein data representing instructions which when processed by the one or more processors perform a process, the process comprising: receiving altitude data from the one or more devices associated with the user of the application; analyzing the altitude data associated with the user to identify user altitude changes in the defined change in altitude range associated with the physical activity; labeling each identified instance of a user altitude change in the defined change in altitude range as an occurrence of the physical activity to determine the number of times the physical activity is performed by the user in the defined timeframe; comparing the determined number of times the physical activity is performed by the user in the defined timeframe with the average number of occurrences of the physical activity in a defined timeframe for a set of people; and if the determined number of times the physical activity is performed by the user in the defined timeframe differs from the average number of occurrences of the physical activity in a defined timeframe for a set of people by a threshold amount, taking one or more actions.

The limitations,”identifying a physical activity performed by human beings to be monitored; defining an average number of occurrences of the physical activity in a defined timeframe for a set of people; defining a change in altitude range determined to be associated with the physical activity” constitutes (c) mental process because these limitations could be performed nothing more than abstract ideas (such as identifying physical activity). Accordingly, the claim is directed toward at least one abstract idea.
The limitations” correlating the defined change in altitude range with the physical activity; receiving altitude data from one or more devices associated with a user of an application; analyzing the altitude data associated with the user to identify user altitude changes in the defined change in altitude range associated with the physical activity; labeling each identified instance of a user altitude change in the defined change in altitude range as an occurrence of the physical activity to determine the number of times the physical activity is performed by the user in the defined timeframe” constitutes (b) organizing human activity because these limitations could be performed by human to identify the altitude changes and provide the labels for each of altitude changes. And thus it is nothing more than abstract ideas (such as collecting clinical or  non-clinical data). Accordingly, the claim is directed toward at least one abstract idea, 
The limitations “comparing the determined number of times the physical activity is performed by the user in the defined timeframe with the average number of occurrences of the physical activity in the defined timeframe for the set of people; and ; if the determined number of times the physical activity is performed by the user in the defined timeframe differs from the average number of occurrences of the physical activity in the defined timeframe for a set of people by a threshold amount, taking one or more actions” constitutes (b) organizing human activity because these limitations could be performed by human to identify the altitude changes and provide the labels for each of altitude changes. And thus it is nothing more than abstract ideas (such as comparing physical activities). Accordingly, the claim is directed toward at least one abstract idea. 
Furthermore, the abstract idea for claim 21 and 25 are identical as the abstract idea for claims 1 and 11, because the only difference between claim 21, 25 and claim 1 and 11 is that claims 1, 11 recite a method whereas claims 21, 25 recite a system.  

Furthermore, the following depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract. 
Dependent claims 2, 14 recite the therapeutic devices including cellular, wearable devices, etc……, and thus merely define steps that were indicated as being part of the abstract idea, and thus part of mental process. 
Dependent claims 3-4, 8, 12 recite the set of people to have similar medical condition, mental symptom, etc…, and thus merely define steps that were indicated as being part of the abstract idea, and thus part of mental process

2019 PEG: Step 2A - Prong Two: 
 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”): 
Claims 1 and 11 recite the steps of:  
A computing system implemented method comprising: 
identifying a physical activity performed by human beings to be monitored (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
defining an average number of occurrences of the physical activity in a defined timeframe for a set of people (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
defining a change in altitude range determined to be associated with the physical activity (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
correlating the defined change in altitude range with the physical activity; receiving altitude data from one or more devices associated with a user of an application (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
analyzing the altitude data associated with the user to identify user altitude changes in the defined change in altitude range associated with the physical activity (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
labeling each identified instance of a user altitude change in the defined change in altitude range as an occurrence of the physical activity to determine the number of times the physical activity is performed by the user in the defined timeframe (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
comparing the determined number of times the physical activity is performed by the user in the defined timeframe with the average number of occurrences of the physical activity in the defined timeframe for the set of people (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); and 
if the determined number of times the physical activity is performed by the user in the defined timeframe differs from the average number of occurrences of the physical activity in the defined timeframe for a set of people by a threshold amount, taking one or more actions. (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)).  

Claims 21, 25 recite 
A system comprising: 
an application; 
one or more databases, the one or more databases including data identifying a physical activity performed by human beings to be monitored, data defining an average number of occurrences of the physical activity in a defined timeframe for a set of people, data defining a change - 70 - 56754.0006.12889110.1MAH005 in altitude range determined to be associated with the physical activity, and data correlating the defined change in altitude range with the physical activity; (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
 
one or more devices associated with a user of the application; 
one or more processors; and 
one or more physical memories, the one or more physical memories having stored therein data representing instructions which when processed by the one or more processors perform a process (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)), the process comprising: 
receiving altitude data from the one or more devices associated with the user of the application (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
; 
analyzing the altitude data associated with the user to identify user altitude changes in the defined change in altitude range associated with the physical activity (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
labeling each identified instance of a user altitude change in the defined change in altitude range as an occurrence of the physical activity to determine the number of times the physical activity is performed by the user in the defined timeframe (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
comparing the determined number of times the physical activity is performed by the user in the defined timeframe with the average number of occurrences of the physical activity in a defined timeframe for a set of people (merely data gathering steps as noted below, see MPEP 2106.05(g)); and 
if the determined number of times the physical activity is performed by the user in the defined timeframe differs from the average number of occurrences of the physical activity in a defined timeframe for a set of people by a threshold amount, taking one or more actions (merely data gathering steps as noted below, see MPEP 2106.05(g)).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application. 
Regarding the limitation “identifying a physical activity performed by human beings to be monitored, data defining an average number of occurrences of the physical activity in a defined timeframe for a set of people, data defining a change - 70 - 56754.0006.12889110.1MAH005 in altitude range determined to be associated with the physical activity, and data correlating the defined change in altitude range with the physical activity; ”, this is a pre-solution activity.  the examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)).
Regarding the limitation “receiving altitude data from the one or more devices associated with the user of the application; analyzing the altitude data associated with the user to identify user altitude changes in the defined change in altitude range associated with the physical activity”, ”, this is a pre-solution activity.  the examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f))
Regarding the additional limitation of “comparing the determined number of times the physical activity is performed by the user in the defined timeframe with the average number of occurrences of the physical activity in a defined timeframe for a set of people; and if the determined number of times the physical activity is performed by the user in the defined timeframe differs from the average number of occurrences of the physical activity in a defined timeframe for a set of people by a threshold amount, taking one or more actions”, this is post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner of post solution activity that does not meaningfully limit the at least one abstract idea ((merely data gathering steps as noted below, see MPEP 2106.05(g)))
Particularly, the use of processor, a server, network, a memory to collect, to jdentify, to rerceive, to compare, to analyze the physical activities, is not positively claimed in the claim as it defines the service but is claimed at such a high level of generality that it represents mere instructions to implement an abstract idea MPEP 2106.05
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application. 

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to implement and revise a treatment plan, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). 
For these reasons, representative independent claims 1 and 8 do not recite additional elements that integrate the judicial exceptions into a practical application. (The Examiner notes the mere recitation of a processor, client devices does not take the claim out of the method of organizing human interaction grouping. Or mental processing Thus the claim recites an abstract idea). 

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:  
For Dependent Claims 4, 14, the use of cellular, handheld, wearable, sensor, implantable, accelerometer, motion detection devices, etc..”, the examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, independent claim 15 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
For claim1 limits the use of a computing component, a processor, and memory, clientdevices, etc.... The specification merely describes the use of these computing components. The Examiner submits that these limitations amount to merely using these computer devices as well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).), and MPEP 2106.05(d)(I)(2). Further the use of generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). 

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-6 are rejected under 35USC101 as being directed to non-statutory subject matter.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saalasti et al. (US20120035021A1) in view of Rispen et al. (EP 3711666A1)

With respect to claim 1.  A computing system implemented method comprising: 
identifying a physical activity performed by human beings to be monitored  (‘021; Abstract: guiding a person to a physiological cumulative state in physical exercise, in which the exercise has a physiological target in the form of a physiological state at the end of the exercise)
defining an average number of occurrences of the physical activity in a defined timeframe for a set of people;
 defining a change in altitude range determined to be associated with the physical activity (‘021; Para 0020: By disclosure, Saalasti describes creating a method and system, which guides a person dynamically to a predefined physiological target state using a selected performance parameter, which is the predefined duration or distance of the exercise, or the selected route.; Para 0154: Fig. 11 illustrates Setting a specific distance or route as the target. Route information includes, altitude information for different stages of the route. The distance/route can be either selected from previous performances, or selected from, for example, a route database); 
correlating the defined change in altitude range with the physical activity (‘021; Para 0016: If the user decides to perform a workout, for which there is a (virtual) target distance, this will also set a suitable time target for the workout. The workout will end once the predefined distance has been travelled. The user estimates that by using this combination of distance and time he/she will achieve a suitable exercise heart rate. During the exercise, the user is shown the speed required to reach the time target and the predicted result of the workout (prediction of the final time once the target distance has been travelled). The user takes his/her own pulse and presses a button on the computer on every third heart beat. The computer can calculate the user's heart rate from this and display it to the user. In the next workout, the user can select a more suitable time-distance pair, if the heart rate is not in the desired range. During the workout, the user himself/herself can compare his/her present speed with the target speed and the time target from the predicted result (prediction to the final time once the target distance has been completed) ); 
receiving altitude data from one or more devices associated with a user of an application (‘021; Para 0147: the user sets a physiological target state and a target time. The speed and altitude of the user are measured (angle of ascent/descent) with the aid of GPS positioning and possibly air-pressure measurement, or by combining acceleration measurement and air-pressure measurement); 
analyzing the altitude data associated with the user to identify user altitude changes in the defined change in altitude range associated with the physical activity (‘021; Para 0037: FIG. 12 shows how the system according to one embodiment allocates the achievement of a physiological target and distance target intelligently during exercise, on the basis of altitude data); 
Gee teaches 
labeling each identified instance of a user altitude change in the defined change in altitude range as an occurrence of the physical activity to determine the number of times the physical activity is performed by the user in the defined timeframe (‘666; Para 0072: etermine the change in altitude using several of the types of pairs of occurrences set out above (e.g. pairs comprising consecutive identified occurrences of the gait phase, and pairs comprising non-consecutive identified occurrences of the gait phase). In this case, it will be appreciated that some conversion or scaling of the determined changes in altitude may be required in order for the changes in altitude for the pairs covering different numbers of gait cycles to be compared ); 
comparing the determined number of times the physical activity is performed by the user in the defined timeframe with the average number of occurrences of the physical activity in the defined timeframe for the set of people (“666; Para 0077: The determined statistics values can then be used to determine if the subject has traversed stairs during the first time period. For example the statistics values can be used to determine if the subject has traversed stairs by comparing the one or more statistics values to one or more normal values and/or historical values that correspond to values that might be or have been observed when the subject or a population of subjects is traversing stairs. If the derived statistics values are consistent with the normal values and/or historical values associated with stair traversal, then in step 111 it can be determined that the subject has traversed stairs. On the other hand, if the derived statistics values are not consistent with the normal values and/or historical values associated with stair traversal, then in step 111 it can be determined that the subject has not traversed stairs); and 
if the determined number of times the physical activity is performed by the user in the defined timeframe differs from the average number of occurrences of the physical activity in the defined timeframe for a set of people by a threshold amount, taking one or more actions (‘666; Para 0032: the processing unit can be further configured to obtain a further one of the movement signal from the movement sensor for a third time period and an air pressure signal from the air pressure sensor for a third time period; process the obtained further one of the movement signal and the air pressure signal to determine a second value of the characteristic; and deactivate the other one of the movement sensor and air pressure sensor if the determined second value does not meet the criterion. These embodiments have the benefit of reducing the power and/or resource consumption of the processing unit/apparatus when a stair traversal is less unlikely to occur (e.g. once the amount of movement is below a threshold).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the method of guiding a person in physical exercise as taught of Saalasti and analyzing the movement of subject of Rispen in order to provide the average of occurrence of the physical activity for the users.
Claims 11, 21 and 25 rejected as the same reason with claim 1.

With respect to claim 2, the combined art teaches the computing system implemented method of Claim 1 wherein the set of people includes one or more of: a set of average people; a set of people with one or more medical conditions that are the same as a medical condition of the user; a set of people with one or more medical conditions that are substantially similar to a medical condition of the user; a set of people with one or more substantially similar medical conditions; a set of people with one or more of the same physical and/or mental symptoms; a set of people with one or more substantially similar physical and/or mental symptoms; a set of people taking one or more medications that are the same as a medication being taken by the user; a set of people taking one or more medications that are substantially similar to a medication being taken by the user; a set of people that are in the same age range as the user; a set of people that are the same sex as the user; and a set of people that are the same ethnicity as the user (‘666; Abstract).  
Claims 12 is rejected as the same reason with claim 2.

With respect to claim 3. The computing system implemented method of Claim 1 wherein the application is a therapeutics application (‘666; Abstract).  
Claims 13, 22 and 26 are rejected as the same reason with claim 3.

With respect to claim 4. The computing system implemented method of Claim 1 wherein the device associated with a user is a device selected from the group of devices containing: cellular devices; handheld devices; wearable devices; implantable devices; sensor devices; accelerometer devices; and motion detection devices (‘705; Para 0125). (‘666; Paras 0041, 0045)
Claims 14 is rejected as the same reason with claim 4.

With respect to claim 5. The computing system implemented method of Claim 1 wherein the physical activity performed by human beings includes one or more of: standing; sitting; exercising; urinating; defecating; bathing; lying down; and sleeping (‘021; Abstract).  
Claims 15, 23 and 27 are rejected as the same reason with claim 5.

With respect to claim 6. The computing system implemented method of Claim 1 wherein taking one or more actions includes one or more of: verifying the identity of the user; providing personalized content to the user through a user interface of the application; requesting information from the user through a user interface of the application;  updating a profile associated with the user; contacting the user directly; contacting a third party on the user's behalf; adding a note to the user's file for review by a third party; and flagging the user's file for attention by a third party.(‘021; Para 0034)  
Claims 16, 24, 28 are rejected as the same reason with claim 6.

With respect to claim 7. The computing system implemented method of Claim 6 wherein providing personalized content to the user includes: generating personalized content based on the number of times the physical activity is performed by the user in the defined timeframe; determining a content schedule for providing the personalized content to the user based on the number of times the physical activity is performed by the user in the defined timeframe; and providing the user with the personalized content at a frequency determined by the content schedule (‘021; Para 0106.).  
Claims 17 is rejected as the same reason with claim 7.

With respect to claim 8. The computing system implemented method of Claim 7 wherein generating personalized content based on the number of times the physical activity is performed by the user in the defined timeframe includes one or more of: determining one or more current medical conditions of the user based on the number of times the physical activity is performed by the user in the defined timeframe; determining the current physical state of the user based on the number of times the physical activity is performed by the user in the defined timeframe; determining the current mental state of the user based on the number of times the physical activity is performed by the user in the defined timeframe; predicting one or more future medical conditions of the user based on the number of times the physical activity is performed by the user in the defined timeframe; predicting a future physical state of the user based on the number of times the physical activity is performed by the user in the defined timeframe; predicting a future mental state of the user based on the number of times the physical activity is performed by the user in the defined timeframe; and predicting the number of times the physical activity will be performed by the user in a future timeframe (‘’021; Abstract measure at regular intervals). 
Claims 18 is rejected as the same reason with claim 8.

With respect to claim 9. The computing system implemented method of Claim 7 wherein the personalized content that is generated based on the number of times the physical activity is performed by the user in the defined timeframe includes one or more of: information related to the identity of the user; information related to a medication of the user; information related to a current medical condition of the user; information related to a current physical state of the user; information related to a current mental state of the user; information related to a predicted future medical condition of the user; information related to a predicted future physical state of the user; and information related to a predicted future mental state of the user  (‘021; Abstract).  
Claims 19 is rejected as the same reason with claim 9.

With respect to claim 10. The computing system implemented method of Claim 6 wherein the third party is one or more of: a medical professional associated with the user; an emergency contact associated with the user; and a relative of the user (‘021; Para 0045).  
Claims 20 is rejected as the same reason with claim 10.

Conclusion .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
 US. 20110172059A1 Watterson et al. 
 US. 20120083705A1 Slhelton Gee et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686